Case: 1:18-cv-05587 Document #: 687 Filed: 04/14/20 Page 1 of 1 PageID #:14141

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

United States Securities and Exchange Commission,
et al.
                                                      Plaintiff,
v.                                                                 Case No.:
                                                                   1:18−cv−05587
                                                                   Honorable John Z. Lee
Equitybuild, Inc., et al.
                                                      Defendant.



                            NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 14, 2020:


       MINUTE entry before the Honorable John Z. Lee:The SEC is given until May 8,
2020, to respond to the Receiver's Sixth Interim Application And Motion For Court
Approval Of Payment Of Fees And Expenses Of Receiver And Receiver's Retained
Professionals (ECF No. 626).Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
